Pee Cttbiam,
A careful consideration of the somewhat conflicting evidence in this case has not convinced us that the court below erred in refusing a decree in favor of the libellant and dismissing his petition with costs.
By agreement of the parties the case was heard in open court. The witnesses were called and examined in the presence of the trial judge who, by thus seeing the several witnesses, hearing them testify, observing their manner on the witness stand, etc., had much better opportunity than we have of forming a correct judgment as to their credibility and the evidential value of their testimony. His conclusions of fact should therefore be accepted as verity unless manifest error therein is clearly shown. Especially is this so where, as in this case, the testimony on the *96controlling question of fact is so conflicting and apparently irreconcilable.
But, while we cannot say that the trial judge erred in holding that the alleged criminal offense charged in the libel was not proved, we think his reflections on the conduct of the libellant, quoted in the third specification, were unwarranted by anything that appears in the record.
There is nothing in the case that calls for further comment. Decree affirmed and appeal dismissed at plaintiff’s costs.